EXHIBIT 10.3




EXCHANGE AGREEMENT




This Exchange Agreement (“Exchange Agreement”)  is made and entered into on
November 22, 2013 by and between the signatories set forth below in connection
with that certain Addendum To Consulting Agreement, of even date hereof (the
“Addendum To Consulting Agreement”).

WITNESSETH:




WHEREAS, subject to the terms and conditions of the Addendum to Consulting
Agreement, the parties thereto have agreed to deposit with the Exchange Agent
their respective delivery items described in paragraphs 2 and 3 of the Addendum
to Consulting Agreement.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:




1.

Recitals.   The recitals above are hereby incorporated by reference and made a
part hereof.




2.

Capitalized Terms. Capitalized terms herein have the same meaning as used in the
Addendum to Consulting Agreement unless otherwise noted.




3.

Appointment as Exchange Agent. David M. Bovi, P.A. is hereby appointed and
hereby agrees to serve as the Exchange Agent on the terms and conditions
hereinafter set forth.




4.

Duties of Exchange Agent.  The Exchange Agent shall perform the following duties
on the dates described below pursuant to the Addendum to Consulting Agreement:




A.

On the date of execution of this Exchange Agreement, the Exchange Agent shall
accept from the Consultant: (i) certificate number 1069 for 250,000 shares of
Company common stock, along with properly executed stock powers, bank medallion
signature guaranteed; (ii) certificate number 1080 for 250,000 shares of Company
common stock, along with properly executed stock powers, bank medallion
signature guaranteed; and (iii) an executed copy of the Mutual Release.

B.

On the date of execution of this Exchange Agreement, the Exchange Agent shall
accept written verification from the Company transfer agent of the Company
transfer agent’s receipt of (a) certificate number 1076 for 250,000 shares of
Company common stock, and (b) instructions authorizing the tendering of the
certificate free delivery to the Company transfer agent with instructions and
authorization by Consultant to cancel such shares.

C.

On the date of execution of this Exchange Agreement, the Exchange Agent shall
accept from the Company (i) a Company check in the amount of $18,000 made
payable to Brainard Ventures, LLC; and (ii) an executed copy of the Mutual
Release.





1










--------------------------------------------------------------------------------



D.

Upon the Exchange Agent's receipt of such, the Exchange Agent shall acknowledge
via email to each of the Company and the Consultant the receipt thereof and
shall hold such in accordance with the terms of this Exchange Agreement.

E.

On the date of the delivery to the Exchange Agent of all of the items described
in paragraphs 4.A. and 4.B., above, without any further action on the part of
the Company or the Consultant, the Exchange Agent shall:




(a)

arrange to deliver to the Company via Federal Express (i) the stock certificates
representing the 500,000 shares of Company common stock along with their
properly executed stock powers, bank medallion signature guaranteed; and (ii)
the executed Mutual Release; and




(b)

arrange to deliver to the Consultant via Federal Express: (i) the Company check
in the amount of $18,000 made payable to Brainard Ventures, LLC; and (ii) the
executed Mutual Release.




C.

Upon the performance of the duties described above, the Exchange Agent shall,
without further action by any party, be released from all duties hereunder. The
Exchange Agent shall have no responsibility under this Agreement except for the
performance of its express duties hereunder.




5.

Reliance by Exchange Agent.  The Exchange Agent shall not be responsible for the
genuineness of any certificate or signature, and may rely exclusively upon and
shall not incur any liability by acting in reliance upon any notice, affidavit,
request, consent, or other instrument believed by the Exchange Agent, in good
faith, to be genuine and otherwise duly authorized and properly made.




6.

Return of Escrowed Items.  In the event the Exchange Agent cannot carry out its
duties as contemplated in Paragraph 4 above prior to November 29, 2013, the
Exchange Agent shall promptly return: (i) to the Company, (a) the Company check
in the amount of $18,000 made payable to First Market, LLC; and (b) the executed
Mutual Release; and (ii) to the Consultant, (a) the stock certificates
representing the 500,000 shares of Company common stock, along with properly
executed stock powers, bank medallion signature guaranteed; and (b) the executed
Mutual Release.




7.

Expenses.  The expenses and charges of the Exchange Agent in performance of its
duties hereunder shall be borne by the Company.




8.

No Additional Duties of the Exchange Agent.




(a)

The Exchange Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Exchange Agreement, and no implied covenants or
obligations shall be deemed a part of this Exchange Agreement.  The duties of
the Exchange Agent hereunder shall be entirely administrative and not
discretionary.  The Exchange Agent shall be





2










--------------------------------------------------------------------------------

obligated to act only in accordance with written instructions received by it as
provided in this Exchange Agreement and it is hereby authorized to comply with
any orders, judgments or decrees of any court having jurisdiction over it, and
shall not have any liability as a result of its compliance with the same.




(b)

In performing any of its duties hereunder, the Exchange Agent shall not incur
any liability to anyone for any damages, losses or expenses, except for willful
default or negligence, and it shall, accordingly, not incur any such liability
with respect to any action taken or omitted in good faith upon advice of its
counsel given with respect to any questions relating to the duties and
responsibilities of the Exchange Agent under this Agreement.




(c)

If at any time a dispute shall exist as to the duties of the Exchange Agent and
the terms hereof, the Exchange Agent may deposit the delivery items described
herein, along with any other items with the Clerk of the Palm Beach County
Court, State of Florida, and may interplead the parties hereto. Upon so
depositing such items and filing its complaint in interpleader, the Exchange
Agent shall be completely discharged and released from all further liability or
responsibility under the terms hereof.  The parties hereto, for themselves,
their heirs, successors and assigns, do hereby submit themselves to the
jurisdiction of said Court and do hereby appoint the Clerk of said Court as
their agent for service of all process in connection with the proceedings
mentioned in this paragraph.




(d)

The parties hereto hereby agree to indemnify and hold harmless the Exchange
Agent against any and all losses, claims, damages, liabilities and expenses,
including reasonable costs of investigation and counsel fees and disbursements,
which may be imposed upon the Exchange Agent or incurred by the Exchange Agent
in connection with its acceptance of appointment as Exchange Agent hereunder or
the proper performance of its duties hereunder, including any litigation arising
 from this Agreement or involving the subject matter hereof.




(e)

The Exchange Agent may rely absolutely upon the genuineness and authorization of
any signature or purported signature appearing to be that of the parties hereto,
as the case may be, and upon any instruction, notice, releases, receipt or other
document delivered to it pursuant to this Exchange Agreement.




(f)

The Exchange Agent may, as a condition to the return of the delivery items,
require from the parties an acknowledgment of such return, and, upon such
return, a release of the Exchange Agent from any liability arising out of the
execution or performance of this Exchange Agreement.




9.

Entire Agreement.  No supplement, modification or amendment of this Exchange
Agreement shall be binding unless executed in writing by each of the parties
hereto.





3










--------------------------------------------------------------------------------

No waiver of any of the provisions of this Exchange Agreement shall be deemed to
constitute a waiver of any other provision hereof, whether or not similar, nor
shall any such waiver constitute a waiver of any other or subsequent breach. No
waiver shall be binding unless executed in writing by the party sought to be
charged thereby.  Any waiver shall be validly and sufficiently authorized for
the purposes of this Exchange Agreement if, as to any party hereto, it is
executed by the individual who executed this Exchange Agreement on behalf of
such party.




10.

Counterparts.  This Exchange Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
this Exchange Agreement shall become a binding agreement when one or more
counterparts hereof shall have been signed by each of the parties and delivered
to each of the other parties hereto.




11.

Governing Law.  This Exchange Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, venue Palm Beach County,
without regard to its rules on conflicts of laws.




12.

Notices. Any notice, request, demand, or communication required or permitted to
be given by any provision of this Exchange Agreement shall be deemed to have
been delivered, given, and received for all purposes if written and (i) if
delivered personally, by facsimile, or by courier or delivery service, at the
time of such delivery; or (ii) if directed by registered or certified United
States mail, postage and charges prepaid, addressed to the intended recipient,
at the address specified below, two business days after such delivery to the
United States Postal Service.




If to the Consultant:

Christopher Brainard

_________________

_________________




If to the Company:

Joel Arberman

Chief Executive Officer

Mister Goody, Inc.

14762 Wildflower Lane

Delray Beach, Florida 33473




If to the Exchange Agent:

David M. Bovi, Esq.

David M. Bovi, P.A.

319 Clematis Street, Suite 700

West Palm Beach, Florida 33401

dmbpa@bellsouth.net




Any party may change the address to which notices are to be mailed by giving
notice as provided herein to all other parties.




[See Signature Page Attached]








4










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Exchange Agreement as of
the day and year first above written.




ATTEST:

 

EXCHANGE AGENT:

 

 

 

 

 

 

By:

 

 

By:

/s/ David Bovi

 

 

 

David M. Bovi, President

 

 

 

WITNESS:

 

COMPANY:

 

 

 

 

 

 

 

 

/s/ Holli Arberman

 

By:

/s/ Joel Arberman

Name: Holli Arberman

 

 

Joel Arberman,

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Name: Elaine Morgan

 

 

Christopher Brainard, Manager,

 

 

 

First Market, LLC

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Name: Elaine Morgan

 

 

Christopher Brainard, Manager,

 

 

 

Brainard Ventures, LLC











5








